DETAILED ACTION
The papers submitted on 17 August 2021, amending claims 1, 3-15, 17, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the claim limitation “the molding step is carried out by means of a mold with one single plate” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is substantial structure recited after the generic placeholder “a mold with one single plate”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 2 recites “a single injection” but it is unclear what this limitation encompasses. Is this a single injection molding cycle? It is unclear how a single injection is performed with respect to the claimed plastic injection molding. Clarification is required.
Claim 4 recites “demolding… in a single operation” but it is unclear what this limitation encompasses. What is defined as a single operation? Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1).
Eisenhardt discloses a method for producing a rod having a cylindrical body surmounted by a head (FIG. 1) comprising: a molding step by plastic injection for forming the cylindrical rod (¶¶ 8, 14, 43); a shape correction step of an upper end of the rod so as to form said head by creating a shoulder at the level of junction between the rod head and body (FIG. 1, 7; ¶¶ 8, 89+). Eisenhardt discloses a preferred embodiment in which the cylindrical rod is formed by extrusion and that rod-shaped components are conventionally manufactured by injection molding (¶¶ 4-6, 13, 37).
Eisenhardt does not appear to expressly disclose injection molding the rod blank prior to reshaping.
However, Regen discloses a similar hot stamping method in which the preforms are injection molded (¶¶ 10, 11, 85)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include injection molding of the rod-blank of Regen, because such an injection molding is an alternative expedient to the preferred extrusion method and would yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient (MPEP § 2143.I.D) . 

Regarding claim 3, Eisenhardt suggests the plastic injection is carried out by means of a mold with one single plate (¶¶ 4-6, 13, 37).
Regarding claim 4, Eisenhardt suggests the demolding of the rod is carried out in a single operation (¶ 91).
Regarding claim 5, Eisenhardt suggests that the shaping of the rod head is carried out by hot heading during the shape correction step (¶¶ 89+).
Regarding claim 6, Eisenhardt suggests the shape correction step comprises a phase of heating the upper end of the rod, then a phase of pushing back. Regen suggests that the material is molten (¶¶ 12-14).
Regarding claim 7, Eisenhardt suggests during the shape correction step by heading, the upper end of the rod is put into contact with a heating surface of a heading tool having a central axis, said rod being arranged in the extension of this axis (FIG. 7-8, ¶¶ 89+).
Regarding claim 9 Eisenhardt suggests the heating surface has a heating cavity, wherein the upper end of the rod is inserted (FIG. 7-8, ¶¶ 89+).
Regarding claim 10, Eisenhardt suggests the cavity has a hemispherical shape to form a head of hemispherical appearance (FIG. 7).
Regarding claim 11, Eisenhardt suggests during the pushing back phase, the heading tool is moved in translation along the axis in the direction of the rod so as to exert a pressure on the rod head, leading to a movement of the material along the body of rod in the direction of movement of the heading tool so as to form the shoulder between the head and the body of rod (FIG. 7-8, ¶¶ 89+). Regen suggests that the material is molten (¶¶ 12-14).
Regarding claim 12, Eisenhardt suggests the rod body is clamped in a jaw, and the upper end of the rod is pushed back by the heading tool until the lower face of the head being 
Regarding claim 13, Eisenhardt suggests the shape of the rod head is cold formed by pushing back the material of the upper end of the rod during the shape correction step (¶ 16).
Regarding claim 14, Eisenhardt suggests the upper end of the rod is arranged opposite a pushing back tool designed in a material, of the metal type, that is more resistant than plastic, and of which the surface opposite the upper end of the rod has a sharp, annular edge with a diameter less than the nominal diameter of the rod, as well as an annular recess surrounding the annular edge, the pushing back tool having a central axis, said rod being arranged in the extension of this axis (FIG. 7-8, ¶¶ 89+).
Regarding claim 15, Eisenhardt suggests the pushing back tool is moved in translation along the axis in the direction of the rod until cutting the material on the upper end of the rod according to a predefined course, the cut surplus material being housed in the annular recess of the pushing back tool so as to form the head of the rod with a shoulder with respect to the body (FIG. 8; ¶¶ 90, 95-97).
Regarding claim 16, Eisenhardt suggests the surplus material takes the shape of the annular recess (FIG. 8).
Regarding claim 17, Eisenhardt suggests the maximum diameter of the head of the rod is greater than the nominal diameter of the rod (FIG. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) as applied to claim 1 above, further in view of Halstead et al. (US 2002/0052244 A1).
Eisenhardt does not appear to expressly disclose a flat heating/reshaping surface. 
However, Halstead discloses a hot forging method (title/abstract) in which the reshaping surface is flat (FIG. 5; ¶¶ 10, 23).
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) as applied to claim 1 above, further in view of O’Hair (US 5,358,041 A).
Eisenhardt does not appear to explicitly disclose an additional step of inserting the rod into a funnel provided for this purpose in a flexible membrane belonging to the pump, said insertion step being carried out between the injection step and the shape correction step.
However, O’Hair discloses a guide rod for a pump which includes funnel shaped flexible membrane formed by injection molding (FIG. 3A-B; 3:53+, 4:49+) .
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to reshape the device of O’Hair with the method Eisenhardt, in order to form a head on the end as needed.

Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art Eisenhardt differs from the claimed process because the prior art rod is not part of a pump and because the molding is by extrusion not by injection molding. The Examiner does not agree with Applicant’s contentions. First, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the method of the prior art is capable of forming rods that are identical to the blanks which are subsequently subjected to a shape correction step. As discussed above, the prior art suggests that similar rod blanks can be made by injection molding, particularly if a more detailed structure is desired that cannot be formed by extrusion, see Regen. Eisenhardt does teach away from injection molding per se, as pointed out by Applicant. However, the teaching is that injection molding is not desirable for forming the rods with functional elements, e.g. with an integral head/shoulder (¶¶ 4+); not that the rod blanks cannot or should not be formed by injection molding. 
Applicant further argues that the body of Regen is totally different from a guiding rod because it is a cylindrical body with a central through hole or the reverse of a rod. However, these differences are not claimed and merely concern the intended use of the rod which does not patentably distinguish the claims. It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742